Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 4, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145360 & (73)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 145360
                                                                   COA: 301660
                                                                   Wayne CC: 10-007286-FC
  CHRISTOPHER ESTRADA CORNWELL,
           Defendant-Appellant.

  _________________________________________/

         By order of December 5, 2012, the prosecuting attorney was directed to answer
  the application for leave to appeal the May 1, 2012 judgment of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

        VIVIANO, J., not participating.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 4, 2013                       _________________________________________
         p0225                                                                Clerk